MEMORANDUM **
The district court did not abuse its discretion when it imposed a consecutive sentence. Sentencing Guidelines § 5G1.3(c) allows sentencing courts to impose a consecutive sentence in order to achieve a reasonable punishment for the offense. In determining what punishment would be reasonable, the district court properly considered the factors set forth at 18 U.S.C. § 3553(a). United States v. Kikuyama, 150 F.3d 1210, 1212 (9th Cir.1998).
There was no improper delay in arresting and charging Mejia-Hernandez. The federal government cannot charge a state prisoner with federal crimes until the state case against him has been resolved. 18 U.S.C. app. 2 § 2.
The district court’s discretionary decision not to depart downward based on a “delay” in bringing the federal charges is not reviewable on appeal. United States v. Wetchie, 207 F.3d 632, 633 n. 1 (9th Cir.2000).
Mejia-Hernandez’s claims that he should have received downward departures for cultural assimilation and the “double-counting” of his prior federal conviction were waived when they were not presented in the district court. United States v. Quesada, 972 F.2d 281, 283-84 (9th Cir.1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.